
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


PACWEST BANCORP
EXECUTIVE SEVERANCE PAY PLAN
(as amended and restated effective December 15, 2008)


        The purpose of the PacWest Bancorp Executive Severance Pay Plan, as
amended and restated effective December 15, 2008 (the "Plan") is to secure the
continued services of certain senior executives of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined below).


ARTICLE I
DEFINITIONS


        1.1    Definitions    

        Whenever used in this Plan, the following capitalized terms shall have
the meanings set forth in this Section 1.1, certain other capitalized terms
being defined elsewhere in this Plan:

        (a)   "Board" means the Board of Directors of the Company.

        (b)   "Change in Control" shall mean the occurrence of any of the
following:

          (i)  Any "Person" or "Group" (as such terms are defined in
Section 13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and
the rules and regulations promulgated thereunder) is or becomes the "Beneficial
Owner" (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company, or of any entity resulting from a
merger or consolidation involving the Company, representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities of
the Company or such entity.

         (ii)  The individuals who, as of the date hereof, are members of the
Board (the "Existing Directors"), cease, for any reason, to constitute more than
fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company's Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by the Company's stockholders of any new director was approved by a vote of at
least fifty percent (50%) of the Existing Directors, such a new director shall
be considered an Existing Director; provided, further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
("Election Contest") or other actual or threatened solicitation of proxies by or
on behalf of anyone other than the Board (a "Proxy Contest"), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

        (iii)  The consummation of (x) a merger, consolidation or reorganization
to which the Company is a party, whether or not the Company is the person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any Person other than
the Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (a
'Transaction") does not otherwise result in a "Change in Control" pursuant to
subparagraph (i) of this definition of "Change in Control"; provided, however,
that no such Transaction shall constitute a "Change in Control" under this
subparagraph (iii) if the persons who were the Shareholders of the Company
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the

--------------------------------------------------------------------------------






Person to whom the assets of the Company are sold, assigned, leased, conveyed or
disposed of in any transaction or series of related transactions referred in
clause (y) above in this subparagraph (iii).

        (c)   "Code" means the Internal Revenue Code of 1986, as amended.

        (d)   "Company" means PacWest Bancorp, a Delaware corporation, and any
successor or assignee as provided in Article V.

        (e)   "Compensation" means your highest annual compensation for any
calendar year in the three calendar years ending with the calendar year which
includes the date of your termination of employment with the Company and its
Subsidiaries, with your compensation for any such calendar year in which you do
not complete twelve (12) months or service being annualized on the basis of a
twelve (12) month year. For purposes of determining your "Compensation", your
annual compensation for any calendar year or portion thereof shall be limited to
your base salary, your automobile and other expense allowances (for those
Executives who receive a company automobile in lieu of an automobile allowance,
they shall be credited with an additional $1000.00 per month in Compensation in
lieu of an automobile allowance), and your bonus attributable to such calendar
year regardless of when paid (or, if you did not receive a bonus for a calendar
year, your target bonus for such year), before reductions for any amounts
excludable from your gross income for federal income tax purposes pursuant to
Section 125 or Section 401(k) of the Code or under any nonqualified deferred
compensation plan. Notwithstanding anything herein to the contrary,
"Compensation" shall not include your income from the grant or vesting of
restricted stock, or from the grant, vesting, or exercise of stock options.

        (f)    "Disability" means a physical or mental infirmity which
substantially impairs your ability to perform your material duties for a period
of at least one hundred eighty (180) days in any two hundred seventy (270)) day
period, and, as a result of such Disability, you have not returned to your
full-time regular employment prior to termination.

        (g)   "Employee Grade" means the grade within the compensation system to
which you are assigned by the Company.

        (h)   "Executive" means a regular full-time salaried employee of the
Company or its Subsidiaries in Employee Grades 1, 2, 3, A or B, who does not
have an individual agreement with the Company or its Subsidiaries regarding
Change in Control severance payments.

        (i)    "Good Reason" means, without your express written consent, any of
the following events, provided that you give the Company or its Subsidiary at
least thirty (30) days prior written notice of your termination with the Company
or its Subsidiary:

          (i)  a reduction by the Employer in your annual base salary as in
effect immediately before such reduction; or

         (ii)  (A) any change in your duties and responsibilities that is
inconsistent in any adverse respect with your position(s), duties or
responsibilities as in effect immediately before the Change in Control, or an
adverse change, after the occurrence of a Change in Control, in your place in
the Company's organization chart or in the seniority of the individual to whom
you report; provided, however, that Good Reason shall not be deemed to occur
upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other event set forth in
this paragraph (i), or (B) a material and adverse change in your titles or
offices (including, if applicable, membership on the Board) with the Company as
in effect immediately prior to such Change in Control; or

2

--------------------------------------------------------------------------------



        (iii)  a material reduction in the your annual target bonus opportunity
(if any) (for this purpose, a reduction for any year of over ten percent (10%)
of your annual target bonus opportunity (if any) measured by the preceding year
shall be considered "material"); or

        (iv)  the failure of the Company or its Subsidiaries to continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which you or your dependents are participating
immediately prior to such Change in Control or the taking of any action by the
Company which would adversely affect your or your dependents' participation in
or reduce your or your dependents' benefits under any such plan, unless you and
your dependents are permitted to participate in other plans providing
substantially equivalent benefits in the aggregate (at substantially equivalent
cost with respect to welfare benefit plans); or

         (v)  the failure of the Company or its Subsidiaries to (A) provide and
credit you with the number of accrued annual leave days to which you are
entitled in accordance with the Company's normal annual leave policy as in
effect immediately before the Change in Control or (B) provide you with paid
annual leave in accordance with the most favorable annual leave policies of the
Company or any of its Subsidiaries as in effect for you immediately prior to
such Change in Control; or

        (vi)  the Employer's requiring you to be based more than twenty five
(25) miles from the location of your place of employment immediately before the
Change in Control, except for normal business travel in connection with your
duties with the Company or its Subsidiaries; or

       (vii)  the failure of the Company to obtain the assumption agreement from
any successor as contemplated in Article V hereof.

        An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by you shall not constitute Good Reason. Your right to
terminate employment for Good Reason shall not be affected by incapacities due
to mental or physical illness and your continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason. You must notify the Company of any event constituting
Good Reason within ninety (90) days following your knowledge of its existence or
such event shall not constitute Good Reason under this Plan.

        (k)   "Just Cause" means:

          (i)  the willful and continued failure by you to perform substantially
your duties with the Company and its Subsidiaries (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
failure subsequent to the delivery to you of a notice of the Company's intent to
terminate your employment without Just Cause or subsequent to your delivery to
the Company of a notice of your intent to terminate employment for Good Reason),
and such willful and continued failure continues after a demand for substantial
performance is delivered to you by the Company or its Subsidiaries which
specifically identifies the manner in which you have not substantially performed
your duties;

         (ii)  the willful engaging by you in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the business or
reputation of the Company or its Subsidiaries.

        For purposes of determining whether "Just Cause" exists, no act or
failure to act on your part shall be considered "willful" unless done, or
omitted to be done, by you in bad faith and without reasonable belief that the
action or omission was in, or not opposed to, the best interests of the Company
and its Subsidiaries. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board, based upon the advice of
counsel for the Company or upon

3

--------------------------------------------------------------------------------



the instructions to you by a more senior officer of the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Just Cause shall not exist unless and
until the Company has delivered to you a copy of a resolution duly adopted by
two-thirds (2/3) of the entire Board (excluding you if you are a Board member)
at a meeting of the Board called and held for such purpose (after reasonable
notice to you and an opportunity for you, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board an event
set forth in clauses (i) or (ii) has occurred and specifying the particulars
thereof in detail. The Company must notify you of any event constituting Just
Cause within ninety (90) days following the Company's knowledge of its existence
or such event shall not constitute Just Cause under this Plan.

        (l)    "Multiplier" for each Employee Grade shall be the number set
forth opposite such Employee grade below:

Employee Grade
  Multiplier  

Grade One

    3  

Grade Two

    2  

Grade Three

    2  

Grade A

    2  

Grade B

    1  

        (m)  "Person" shall have the meaning set forth in the definition of
"Change in Control".

        (n)   "Pro Rata Bonus" means an amount equal to the product of (i) your
target bonus for the calendar year which includes the date of your termination
of employment with the Company and its Subsidiaries and (ii) a fraction, the
numerator of which is the number of days elapsed from the beginning of such
calendar year through the date of your termination of employment and the
denominator of which is 365.

        (o)   "Release" means the Separation and General Release Agreement in
the form attached hereto as Exhibit "A".

        (p)   "Severance Payment" means the payment of severance compensation as
provided in Article III.

        (q)   "Severance Period" means the number of whole months equal to the
product of 12 multiplied by the Multiplier for your Employee Grade, beginning on
the date of your termination of employment with the Company and its
Subsidiaries.

        (r)   "Subsidiary" means any corporation or other Person, a majority of
the voting power, equity securities or equity interest of which is owned
directly or indirectly by the Company.


ARTICLE II
INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES


        2.1    Indemnification and Gross-Up    

        The Company hereby indemnifies you and holds you harmless from and
against any and all liabilities, costs and expenses (including, without
limitation, attorney's fees and costs, interest and penalties) you may incur as
a result of the excise tax imposed by Section 4999 of the Code or any similar
provision of state or local income tax law (the "Excise Tax"), to the end that
you shall be placed in the same after-tax position with respect to the Severance
Payment under this Plan and all other payments from the Company to you in the
nature of compensation (including without limitation, acceleration of equity
awards and payouts under any deferred compensation plans triggered by the Change
in Control) as you would have been in if the Excise Tax had never been imposed.
In

4

--------------------------------------------------------------------------------




furtherance of such indemnification, the Company shall pay to you a payment (the
"Gross-Up Payment") in an amount such that, after payment by you of all taxes,
including income taxes and Excise Tax imposed on the Gross-Up Payment and any
interest or penalties (other than interest and penalties imposed by reason of
your failure to file timely tax returns or to pay taxes shown due on such
returns and any tax liability, including interest and penalties, unrelated to
the Excise Tax or the Gross-Up Payment), you shall be placed in the same
after-tax position with respect to the Severance Payment under this Plan and all
other payments from the Company to you in the nature of compensation (including
without limitation, acceleration of equity awards and payouts under any deferred
compensations plans triggered by the Change in Control) as you would have been
in if the Excise Tax had never been imposed. At such time or times necessary to
carry out the purposes of this Article II in view of the withholding
requirements of Section 4999 (c) (1) of the Code, the Company shall pay to you
one or more Gross-Up Payments for the Severance Payment and any other payments
in the nature of compensation (including without limitation, acceleration of
equity awards) which the Company determines are "excess parachute payments"
under Section 280G(b) (1) of the Code ("Excess Parachute Payments"). If, through
a federal, state or local taxing authority (a "Taxing Authority"), or a judgment
of any court, you become liable for an amount of Excise Tax not covered by the
Gross-Up Payment payable pursuant to the preceding sentence, the Company shall
pay you an additional Gross-Up Payment (including income taxes and Excise Tax
imposed on such additional Gross-Up Payment and any interest or penalties (other
than interest and penalties imposed by reason of your failure to file timely tax
returns or to pay taxes shown due on such returns and any tax liability,
including interest and penalties, unrelated to the Excise Tax or the additional
Gross-Up Payment)) to make you whole for such additional Excise Tax; provided,
however, that, pursuant to Section 2.3, the Company shall have the right to
require you to protest, contest, or appeal any such determination or judgment.
For purposes of this Article II, any amount which the Company is required to
withhold under Sections 3402 or 4999 of the Code or under any other provision of
law shall be deemed to have been paid for you. Notwithstanding anything herein
to the contrary, each Gross-Up Payment shall be paid to you within 60 days after
the date you remit the Excise Tax to the Internal Revenue Service (with the
actual payment date during such 60-day period to be determined by the Company in
its discretion).

        2.2    Reporting    

        The Company shall provide you with a written statement showing the
computation of such Gross-Up Payment and the Excess Parachute Payments and
Excise Tax to which it relates, and setting forth the determination of the
amount of gross income you are required to recognize as a result of such
payments and your liability for the Excise Tax. All computations and
determinations required to be made under this Article II, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such computations and determinations,
shall be made by the public accounting firm that is retained by the Company as
of the date immediately prior to the Change in Control (the "Accounting Firm")
which shall provide detailed supporting calculations both to the Company and you
within fifteen (15) business days of the receipt of notice from the Company or
you that there has been a Payment, or such earlier time as is requested by the
Company (the "Determination"). For purposes of the Determination, you shall be
deemed to (i) pay federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

        You shall cause your federal, state and local income tax returns for the
period in which you receive such Gross-Up Payment to be prepared and filed in
accordance with such statement, and, upon such fling, you shall certify in
writing to the Company that such returns have been so prepared and filed. At

5

--------------------------------------------------------------------------------




your request, the Company shall furnish to you, at no cost to you, assistance in
preparing your federal, state and local income tax returns for the period in
which you receive such Gross-Up Payment in accordance with such statement.
Notwithstanding the provisions of Section 2.1, the Company shall not be
obligated to indemnify you from and against any tax liability, cost or expenses
(including, without limitation, any liability for the Excise Tax or attorney's
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions of this Section 2.2.

        2.3    Controversies    

        If any controversy arises between you and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
you receive from the Company as an excess Parachute Payment, or with respect to
Excess Parachute Payment, including, without limitation, any audit, protest to
an appeals authority of a Taxing Authority or litigation (a "Controversy"), the
Company shall have the right to participate with you in the handling of such
Controversy. The Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. You shall be represented in any Controversy by attorneys, accountants,
and other advisors selected by the Company, and the Company shall pay the fees,
costs and expenses of such attorneys, accountants, or advisors, and any tax
liability you may incur as a result of such payment. You shall promptly notify
the Company of any communication with a Taxing Authority, and you shall promptly
furnish to the Company copies of any written correspondence, notices or
documents received from a Taxing Authority relating to a Controversy. You shall
cooperate fully with the Company in the handling of any Controversy; provided,
however, that you shall not be obligated to furnish to the Company copies of any
portion of your tax returns which do not bear upon, and are not affected by, the
Controversy.

        2.4    Underpayments/Overpayments    

        As a result of the uncertainty in the application of Section 4999 of the
Code at the time of a Determination, it is possible that Gross-Up Payments which
should have been made by the Company may not have been made (an "Underpayment")
or Gross-Up Payments are made by the Company which should not have been made (an
"Overpayment"), consistent with the calculations required to be made hereunder.
In the event that you are thereafter required to make payment of any Excise Tax
or additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Company to or for your benefit (but in no event more than 60 days after
the date you remit the Excise Tax to the Internal Revenue Service (with the
actual payment date during such 60-day period to be determined by the Company in
its discretion)). You shall pay over to the Company, within ten (10) days after
your receipt thereof, any refund of an Overpayment that you receive from any
Taxing Authority (together with interest at the rate provided in
Section 1274(b)(2) of the Code). For purposes of this Section 2.4, a reduction
in your tax liability attributable to the previous payment of the Gross-Up
Amount or the Excise Tax shall be deemed to be an Overpayment. If you would have
received an Overpayment of all or any portion of the Gross-Up Payment or the
Excise Tax, except that a Taxing Authority offset the amount of such Overpayment
against other tax liabilities, interest, or penalties, you shall pay the amount
of such offset over to the Company (together with interest at the rate provided
in Section 1274(b)(2) of the Code) within ten (10) days after receipt of notice
from the Taxing Authority of such offset.

6

--------------------------------------------------------------------------------






ARTICLE III
SEVERANCE PAYMENTS


        3.1    Right to Severance Payment; Release    

        Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, you shall be entitled to
receive a Severance Payment from the Company in the amount provided in
Section 3.2 and a Pro Rata Bonus payment described in Section 3.2 if (a) you are
an Executive, and (b) within twenty four (24) months after the occurrence of a
Change of Control, your employment with the Company and its Subsidiaries
terminates for any reason other than:

        (a)   Death,

        (b)   Disability,

        (c)   Termination by the Company or its Subsidiaries for Just Cause,

        (d)   Retirement in accordance with the normal retirement policy of the
Company,

        (e)   Voluntary termination by you for other than Good Reason, or

        (f)    The sale by the Company of the Subsidiary which employed you
before such sale, if you have been offered employment with the purchaser of such
Subsidiary on substantially the same terms and conditions under which such you
worked for the Subsidiary before the sale.

If your employment with the Company or its Subsidiaries is terminated before the
occurrence of a Change in Control for any reason other than one of those
enumerated immediately above, your employment will be deemed to have been
terminated by the Company without Just Cause on the day after the occurrence of
the Change in Control if (i) within ninety (90) days before a Change in Control
actually occurs, your employment is terminated by the Company other than for
Just Cause or by you for a reason that would have constituted Good Reason if the
Change in Control had already occurred or (ii) you reasonably demonstrate that
the Company or its Subsidiaries involuntarily terminated your employment, or
gave you Good Reason, at the request of a Person (other than the Company or its
Subsidiaries) who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or otherwise in connection with, or in
anticipation of, a Change in Control which actually occurs. The foregoing shall
only apply to a Change in Control that qualifies as a "change in control event"
within the meaning of Treas. Reg. 1.409A-3(i)(5)(i).

        3.2    Amount of Severance Payment/Pro Rata Bonus Payment    

        If you become entitled to a Severance Payment under this Plan, the
amount of your Severance Payment shall equal the product of your Compensation
multiplied by the Multiplier for your Employee Grade. In addition, if you become
entitled to a Severance Payment under this Plan, you shall also be entitled to
receive an additional cash payment equal to your Pro Rata Bonus, but only to the
extent your annual bonus for the calendar year which includes the date of your
termination of employment with the Company and its Subsidiaries has not already
been paid.

        3.3    No Mitigation    

        The Company acknowledges and agrees that you shall be entitled to
receive your entire Severance Payment regardless of any income, which you may
receive from other sources following your termination on or after the Effective
Time.

        3.4    Payment of Severance Payment    

        The Severance Payment and the Pro Rata Bonus payment to which you are
entitled shall be paid to you, in one lump sum cash payment, on the 55th day
following your termination of employment, provided you (or your beneficiary or
personal representative, if applicable) have executed and delivered

7

--------------------------------------------------------------------------------




the Release Agreement and any applicable revocation period has expired as of
such payment date. If you should die before all amounts payable to you have been
paid, such unpaid amounts shall be paid to your beneficiary under this Plan or,
if you have not designated such a beneficiary in writing to the Company, to the
personal representative(s) of your estate.

        3.5    Welfare Benefits    

        If you are entitled to receive a Severance Payment under Section 3.1,
you and your dependents will also be entitled to receive, during your Severance
Period, the same level of medical, dental, disability and life insurance
benefits upon substantially the same terms and conditions (including employee
contributions for such benefits) as existed immediately prior to your
termination date or, if more favorable to you, as such benefits and terms and
conditions existed immediately prior to the Change in Control; provided, that,
if you or dependents cannot continue to participate in the Company plans
providing such benefits, the Company shall otherwise provide such benefits on
the same after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, your right to medical, dental, disability or life
insurance benefits shall be subject to cancellation by the Company if you or
your dependents obtain alternative coverage of a similar type during the
Severance Period; provided, however, that if any such alternative group health
coverage excludes any pre-existing condition that you or your dependents may
have when coverage under such group health plan would otherwise begin, coverage
under this Section 3.5 shall continue (but not beyond the Severance Period) with
respect to such pre-existing condition until such exclusion under such other
group health plan lapses or expires. You shall be obligated to notify the
Company's Human Resources Department of any such alternative coverage within
thirty (30) days of its first becoming applicable to you or your dependents. In
the event you are required to make an election under Sections 601 through 607 of
ERISA (commonly known as COBRA) to qualify for continuing health benefits
coverage described in this Section 3.5, the obligations of the Company and its
Subsidiaries under this Section 3.5 to continue your health benefits coverage
shall be conditioned upon your timely making such an election.

        3.6    Automobile    

        If you become entitled to receive a Severance Payment under Section 3.1,
and you then have the use of an automobile that is provided to you at the
expense of the Company or any Subsidiary, you shall have the right, for ninety
(90) days following your termination of employment, (a) to continue your use of
the automobile on the same basis on which you used it immediately before your
termination of employment, or (b) to purchase the automobile from the Company or
Subsidiary for its lowest wholesale Kelley Blue Book value from a range
determined based on the actual mileage, condition and features of the automobile
you use, or, if the Company or Subsidiary has leased the automobile, to assume
the lease, or (c) to take the actions described in clause (a) and (b) of this
sentence.

        3.7    Outplacement Services    

        If you become entitled to Severance Payment under Section 3.1, you will
also become entitled to receive outplacement services in accordance with the
Company's usual practice for Executives as in effect immediately prior to the
Change in Control or, if more favorable to you, in accordance with the Company's
usual practice for Executives as in effect immediately prior to your termination
of employment.

        3.8    Withholding of Taxes    

        The Company may withhold from any amounts payable to you under this Plan
all federal, state, city or other taxes required by applicable law to be
withheld by the Company.

8

--------------------------------------------------------------------------------




ARTICLE IV
OTHER RIGHTS AND BENEFITS NOT AFFECTED


        4.1    Other Benefits    

        Except as set forth in Section 4.2, neither the provisions of this Plan
nor the Severance Payment provided for hereunder shall reduce any amounts
otherwise payable, or in any way diminish your rights as an employee, whether
existing now or hereafter, under any employee benefit, incentive, retirement,
welfare, stock option, stock bonus or stock-based, or stock purchase plan,
program, policy or arrangement or any written employment agreement or other
plan, program policy or arrangement not related to severance.

        4.2    Other Severance Plans Superseded    

        As of the date of adoption of this Plan, the terms and provisions of
this Plan will supersede any and all other severance plans maintained by the
Company or its Subsidiaries to the extent they apply to Executives (except for
any individual severance agreement between you and the Company and its
Subsidiaries), and your participation in any other severance plan of the Company
and its Subsidiaries will be hereby terminated. To the extent you are a party to
an individual severance agreement with the Company or any of its Subsidiaries,
you shall be entitled to receive the severance payments and benefits under such
agreement, unless you elect to receive the payments and benefits under this
Plan.

        4.3    Employment Status    

        This Plan does not constitute a contract of employment or impose on you
any obligation to remain in the employ of the Company, nor does it impose on the
Company or any of its Subsidiaries any obligation to retain you in your present
or any other position, nor does it change the status of your employment as an
employee at will. Nothing in this Plan shall in any way affect the right of the
Company or any of its Subsidiaries in its absolute discretion to change or
reduce your compensation at any time, or to change at any time one or more
benefit plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.


ARTICLE V
SUCCESSOR TO THE COMPANY


        The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company's obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no succession or assignment had taken place. In such
event, the term "Company", as used in this Plan, shall mean (from and after, but
not before, the occurrence of such event) the Company as herein before defined
and any successor or assignee to the business or assets which by reason hereof
becomes bound by the terms and provisions of this Plan.


ARTICLE VI
CONFIDENTIALITY


        6.1    Nondisclosure of Confidential Material    

        In the performance of your duties, you have previously had, and may in
the future have, access to confidential records and information, including, but
not limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the "Confidential

9

--------------------------------------------------------------------------------




Material"). All such Confidential Material is considered secret and has been
and/or will be disclosed to you in confidence. By your acceptance of your
Severance Payment under this Plan, you shall be deemed to have acknowledged that
the Confidential Material constitutes propriety information of the Company which
draws independent economic value, actual or potential, from not being generally
known to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 6.1 is an example, to maintain its secrecy.
Except in the performance of your duties to the Company, you shall not, directly
or indirectly for any reason whatsoever, disclose or use any such Confidential
Material that (i) has been publicly disclosed or was within your possession
prior to its being furnished to you by the Company or becomes available to you
on a nonconfidential basis from a third party (in any of such cases, not due to
a breach by you or your obligations to the Company or by breach of any other
person of a confidential, fiduciary or confidential obligation, the breach of
which you know or reasonably should know), (ii) is required to be disclosed by
you pursuant to applicable law, and you provide notice to the Company of such
requirement as promptly as possible, or (iii) was independently acquired or
developed by you without violating any of the obligations under this Plan and
without relying on Confidential Material of the Company. All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Company's
business, which you have prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Company's sole and exclusive
property and shall be included in the Confidential Material. Upon your
termination of employment with the Company, or whenever requested by the
Company, you shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in your possession or
under your control.

        6.2    Nonsolicitation of Employees    

        By your acceptance of your Severance Payment under this Plan, you agree
that, for a period of two (2) years following your termination of employment
with the Company or its Subsidiaries, neither you nor any Person or entity in
which you have an interest shall solicit any person who was employed on the date
of your termination of employment by the Company or any of its Subsidiaries, to
leave the employ of the Company or any of its Subsidiaries. Nothing in this
Section 6.2, however, shall prohibit you or any Person or entity in which you
have an interest from placing advertisements in periodicals of general
circulation soliciting applications for employment, or from employing any person
who answers any such advertisement. For purposes of this Section 6.2, you shall
not be deemed to have an interest in any corporation whose stock is publicly
traded merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you do not provide services to such corporation in any capacity
(whether as an employee, an independent contractor or consultant, a board
member, or otherwise).

        6.3    Equitable Relief    

        By your acceptance of your Severance Payment under this Plan, you shall
be deemed to have acknowledged that violation of Sections 6.1 or 6.2 would cause
the Company irreparable damage for which the Company can not be reasonably
compensated in damages in an action at law, and that therefore in the event of
any breach by you of Sections 6.1 or 6.2, the Company shall be entitled to make
application to a court of competent jurisdiction for equitable relief by way of
injunction or otherwise (without being required to post a bond). This provision
shall not, however, be construed as a waiver of any of the rights which the
Company may have for damages under this Plan or otherwise, and, except as
limited in Article VII, all of the Company's rights and remedies shall be
unrestricted.

10

--------------------------------------------------------------------------------




ARTICLE VII
ARBITRATION


        Subject to the provisions of Section 6.3, any controversy or claim
between you and the Company arising out of or relating to or concerning this
Plan (including the covenants contained in Section 6) and any dispute regarding
your employment or the termination of your employment or any dispute regarding
the application, interpretation or validity of this Plan (each, an "Employment
Matter") will be finally settled by arbitration in a location determined by you
(which location must be located within the County in which you primarily work)
and administered by the American Arbitration Association (the "AAA") under its
Commercial Arbitration Rules then in effect. In the event of any conflict
between this Plan and the rules of the American Arbitration Association, the
provisions of this Plan shall be determinative. If the parties are unable to
agree upon an arbitrator, they shall select a single arbitrator from a list of
seven arbitrators designated by the office of the American Arbitrator
Association having responsibility for the location selected by you, all of whom
shall be retired judges who are actively involved in hearing private cases or
members of the National Academy of Arbitrators, and who, in either event, are
residents of such forum. If the parties are unable to agree upon an arbitrator
from such list, they shall each strike names alternatively from the list, with
the first to strike being determined by lot. After each party has used three
strikes, the remaining name on the list shall be the arbitrator. The AAA's
Commercial Arbitration Rules will be modified in the following ways: (i) each
arbitrator will agree to treat as confidential evidence and other information
presented to them, (ii) there will be no authority to award punitive damages,
(iii) there will be no authority to amend or modify the terms of the Plan and
(iv) a decision must be rendered within ten business days of the parties'
closing statements or submission of post-hearing briefs. To the extent permitted
by law, the Company will pay or reimburse any reasonable expenses, including
reasonable attorney's fees, you incur as a result of any Employment Matter,
provided that if such expenses are not reimbursed in connection with a dispute
that is exempt from Section 409A of the Code pursuant to Treas. Reg.
1.409A-1(b)(11), then such payment shall be made by the Company to you no later
than the 30th calendar day following the date on which the dispute was resolved.
You or the Company may bring an action or special proceeding in a state or
federal court of competent jurisdiction sitting in Los Angeles County,
California or such other jurisdiction as you may determine in your discretion to
enforce any arbitration award under Article VII.

11

--------------------------------------------------------------------------------






ARTICLE VIII
MISCELLANEOUS


        8.1    Applicable law    

        TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE UNITED STATES, THE LAWS
OF THE STATE OF CALIFORNIA SHALL BE THE CONTROLLING LAW IN ALL MATTERS RELATING
TO THIS PLAN, REGARDLESS OF THE CHOICE-OF-LAW RULES OF THE STATE OF CALIFORNIA
OR ANY OTHER JURISDICTION.

        8.2    Construction    

        No term or provision of this Plan shall be construed so as to require
the commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

        8.3    Severability    

        If a provision of this Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Plan and
this Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.

        8.4    Headings    

        The Section headings in this Plan are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Plan or of any particular Section.

        8.5    Assignability    

        Your rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.

        8.6    Term    

        This Plan shall continue in full force and effect until its terms and
provisions are completely carried out, unless terminated by the Board with at
least a majority vote before the commencement of a Change in Control Period (as
defined below); provided, however, that no termination of this Plan shall be
effective if made while the Company (or any Person acting on the Company's
behalf) (i) is conducting negotiations to effect a Change in Control,
(ii) within ninety (90) days before the Company (or any Person acting on its
behalf) executes a letter of intent (whether or not binding) or a definitive
agreement to effect a Change in Control, or (iii) during the period between
execution of a definitive agreement to effect a Change in Control and the
consummation of the transactions contemplated thereunder (the first to occur of
(i), (ii) or (iii) shall commence a "Change in Control Period"). A Change in
Control Period shall expire upon the first to occur of (A) the occurrence of a
Change in Control and (B) the first anniversary of the commencement of the
Change in Control Period.

        8.7    Amendment/Termination    

        This Plan may be amended in any respect by resolution adopted by the
Board with at least a majority until the commencement of a Change in Control
Period; provided, however, that this Section 8.7 shall not be amended, and no
amendment shall be effective if made during a Change in Control Period. After a
Change in Control occurs, this Plan shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever until the second anniversary of such Change in Control. No agreement
or representations written or oral, express or

12

--------------------------------------------------------------------------------




implied, with respect to the subject matter hereof, have been made by the
Company which are not expressly set forth in this Plan.

        8.8    Notices    

        For purposes of this Plan, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the General Counsel. All
notices and communications shall be deemed to have been received on the date of
delivery thereof if personally delivered, upon return confirmation if
telecopied, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt. No objection to the method of delivery
may be made if the written notice or other communication is actually received.

        8.9    Interpretation and Administration    

        This Plan shall be administered by the Board. The Board may delegate any
of its powers under the Plan to a subcommittee of the Board. The Board or a
subcommittee thereof shall have the authority (i) to exercise all of the powers
granted to it under the Plan, (ii) to construe, interpret and implement the
Plan, (iii) to prescribe, amend and rescind rules and regulations relating to
the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan. Actions of the Board or a
subcommittee thereof shall be taken by a majority vote of its members.

        8.10    Section 409A    

        Notwithstanding anything in this Plan to the contrary, in the event the
payment of any amounts under this Plan would be treated as non-qualified
deferred compensation under Section 409A of the Code, such payment will be
delayed for 6 months after the date of termination of employment if required in
order to avoid additional tax under Section 409A of the Code. If you die within
6 months following such termination of employment, any such delayed payments
shall not be further delayed, and shall be immediately payable to your
beneficiary or estate in accordance with the applicable provisions of this Plan.
Notwithstanding anything herein to the contrary, any payment or benefit
hereunder that is exempt from Section 409A of the Code pursuant to Treas. Reg.
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
that the expenses are not incurred, or the benefits are not provided, beyond the
last day of your second taxable year following the taxable year in which your
termination of employment occurs. To the extent any expense reimbursement or the
provision of any in-kind benefit under this Plan is determined to be subject to
Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.

        8.11    Type of Plan.    

        This Plan is intended to be, and shall be interpreted as an unfunded
employee welfare plan under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the

13

--------------------------------------------------------------------------------




purpose of providing deferred compensation, to the extent that it provides such
compensation, in each case for a select group of management or highly
compensated employees.

Dated: December 15, 2008

14

--------------------------------------------------------------------------------




Exhibit A
Separation and General Release Agreement


        In connection with the termination of your employment by PacWest Bancorp
(the "Company"), effective                , 200    , and in accordance with the
terms and conditions of the PacWest Bancorp Executive Severance Pay Plan, as
amended and restated from time to time (the "Plan"), the Company agrees to
provide you, contingent upon your execution of this agreement, with the
following severance payment and benefits:

•[Insert description of severance payment and benefits]

        In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

        You knowingly and voluntarily waive and release forever whatever claims
you ever had, now have or hereafter may have against the Company and any
subsidiary or affiliate of the Company, any of their successors or assigns and
any of their present and former employees, directors, officers and agents
(collectively referred to as "Releasees"), based upon any matter, occurrence or
event existing or occurring prior to the execution of this agreement, including
anything relating to your employment with the Company and any of its
subsidiaries or affiliates or to the termination of such employment or to your
status as a shareholder or creditor of the Company.

        This release and waiver includes but is not limited to any rights or
claims under United States federal, state or local law and the national or local
law of any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 ("ADEA")(except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

        You agree never to institute any claim, suit or action at law or in
equity against any Releasee in any way by reason of any claim you ever had, now
have or hereafter may have relating to the matters described in the two
preceding paragraphs. You hereby acknowledge that you are familiar with the
provisions of California Civil Code Section 1542 and that you expressly waive
and relinquish any and all rights or benefits you may have under said
Section 1542, to the full extent permitted by law. Said Section 1542 states:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

        The payment and benefits described herein shall be in lieu of any and
all other amounts to which you might be, are now or may become entitled from the
Company, its subsidiaries and affiliates and, without limiting the generality of
the foregoing, you hereby expressly waive any right or claim that you may have
or assert to payment for salary, bonuses, medical, dental or hospitalization
benefits, life insurance benefits or attorneys' fees; provided, however, that
notwithstanding any other provision of this agreement, you do not waive any of
your rights and the Company shall comply with its obligations with respect to
continuation coverage requirements under Section 4980B of the Internal Revenue
Code of 1986, as amended (commonly referred to as "COBRA").

15

--------------------------------------------------------------------------------



        [Your signature below will also constitute confirmation that (i) you
have been given at least twenty-one (21) days within which to consider this
release and its consequences, (ii) you have been advised prior to signing this
agreement to consult, and have consulted, with an attorney of your choice, and
(iii) you have been advised that you may revoke this agreement at any time
during the seven (7) day period immediately following the date you signed this
letter.][Subject to revision based on circumstances of participant, and in
accordance with applicable law]

        This agreement shall be governed by the laws of State of California.

        Please confirm by returning to                    the enclosed copy of
this agreement, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

    PACWEST BANCORP
 
 



--------------------------------------------------------------------------------

    Name:         Title:    
AGREED AND ACKNOWLEDGED:
 
 
 
 



--------------------------------------------------------------------------------


 
 
 
  Name:         Date:        

16

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



PACWEST BANCORP EXECUTIVE SEVERANCE PAY PLAN (as amended and restated effective
December 15, 2008)
ARTICLE I DEFINITIONS
ARTICLE II INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES
ARTICLE III SEVERANCE PAYMENTS
ARTICLE IV OTHER RIGHTS AND BENEFITS NOT AFFECTED
ARTICLE V SUCCESSOR TO THE COMPANY
ARTICLE VI CONFIDENTIALITY
ARTICLE VII ARBITRATION
ARTICLE VIII MISCELLANEOUS
Exhibit A Separation and General Release Agreement
